Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 03/28/2019. Claims 1, 11 and 20 are independent claims. Claims 1, 3, 5-11, 13 and 15-20 have been examined and rejected in the current patent application.
Response to Arguments
Applicant presents the following arguments in the May 10, 2022 amendment.
Applicant's arguments with respect to claims 1, 11 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 2017 /0123992 A1, hereinafter Bradbury) in view of Bhattacharjee et al. (US 2016/0299798 A1, hereinafter Bhattacharjee), in view of Vermeulen et al. (US 10,303,795 B2, hereinafter Vermeulen) and in view of Calciu et al. (US 2016/0371036 A1, hereinafter Calciu).  
Regarding independent claim(s) 1, Bradbury discloses a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Bradbury discloses Process of managing simultaneous execution of transactions in a shared database, is known as concurrency control. Basically, concurrency control ensures that correct results for concurrent operations are generated, while getting those results as quickly as possible. A set of logically related operations is known as transaction. Read operations Read (A) or R (A) reads the value of A from the database and stores it in a buffer in main memory. Write operation Write (A) or W (A) writes the value back to the database from buffer. Each such processor of a multiprocessor computer system (processor) may include individual or shared caches, memory interfaces, system bus and address translation mechanism. One or more transactions to access shared memory locations through the cache subsystem by assigning specific tokens to one or more transactions. Executing each portion of a stream of program instructions as a transaction for reliability, a computer system configured to support transactional execution mode processing may be provided, (see Bradbury: Para. 0025-0036, 0093 and FIG. 1-11). This reads on the claim concept of a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising):
the optimistic performance of the first transaction includes performing the first transaction without acquiring a lock to prevent a second transaction from accessing the same memory location as the first transaction (Bradbury discloses the two problems of store bandwidth and transactional memory store handling can both be addressed with the gathering store cache. Counter is implemented, which triggers a transaction abort when a threshold is met. If no entry exists, a new entry is written into the queue, and if the number of free entries falls under a threshold, the oldest entries are written back to the L2 1468 and L3 1472 caches. These Threshold values act as checkpoints and help in monitoring the collected data. Threshold model is any model where a threshold value, or set of threshold values, is used to distinguish ranges of values where the behavior predicted by the model varies in some important way. The processor then attempts to commit the transactional execution. A plurality of transactions may attempt to access memory locations in the same cache lines. For example, the first transaction 112, and second transaction 114 may attempt to access the same cache lines. The interaction between a non-transactional stores with a transaction that has read that address must also be explored. These are issues of the database concept isolation. All operations of a transaction must be completed. If not, the transaction is aborted. Data used during transaction cannot be used by second transaction until the first is completed. Ensures that the schedule for the concurrent execution of several transactions should yield consistent results, (see Bradbury: Para. 0099, 0160-0168, 0225, 0237-0251 and FIG. 3, 4 & 11). An optimistic system executes transactions in parallel, checking for conflicts only when a transaction commits. A pessimistic system checks for conflicts at each load and store. If two transactions are involved in a Write-After-Read dependency, then that dependency is detected immediately in pessimistic conflict detection. However, in optimistic conflict detection such conflicts are not detected until the writer commits. An optimistic concurrency control method is also known as validation or certification methods. No checking is done while the transaction is executing. The optimistic method does not require locking or timestamping techniques. Instead, a transaction is executed without restrictions until it is committed, (see Bradbury: Para. 0091, 0092 and 0170-098). This reads on the claim concept of the optimistic performance of the first transaction includes performing the first transaction without acquiring a lock to prevent a second transaction from accessing the same memory location as the first transaction);
optimistically performing the first transaction including by tracking one or more cache lines accessed by the first transaction and detecting, based at least on the second transaction writing to a cache line accessed by the first transaction, a conflict between the first transaction and the second transaction (Bradbury discloses a plurality of transactions may attempt to access memory locations in the same cache lines. For example, the first transaction 112, and second transaction 114 may attempt to access the same cache lines. The cache lines accessed by the first transaction 112 and the second transaction 114 may be within any cache level including L1 cache 115, L2 cache 118, or the shared cache. More than two transactions can be considered friendly transactions, and be able to access cache lines concurrently. A first transaction may be the transaction requesting to access an owned cache line including a second transaction, which may be the ongoing transaction that currently has ownership of the cache line and is actively accessing it. The main implementation components of one such transactional memory facility are a transaction-backup register file for holding pre-transaction GR (general register) content, a cache directory to track the cache lines accessed during the transaction, a store cache to buffer stores until the transaction end. The first transaction and the second transaction opt-in to a transaction potential conflict check. The transaction potential conflict check determines if the first transaction and the second transaction are in a conflicting coherent state. The conflicting coherent state occurs when the first transaction is modifying the cache line used by the second transaction. The first transaction is allowed access to the cache line without aborting the second transaction in response to a determination that the first transaction and the second transaction are compatible from the transaction potential conflict check. Optimistic concurrency do not lock a row when reading it. When a user wants to update a row, the application must determine whether another user has changed the row since it was read. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources, (see Bradbury: Para. 0091-0098, 0116, 0126, 0142-0147 and 0215-0248). This reads on the claim concept of optimistically performing the first transaction including by tracking one or more cache lines accessed by the first transaction and detecting, based at least on the second transaction writing to a cache line accessed by the first transaction, a conflict between the first transaction and the second transaction); and
However, Bradbury does not appear to specifically disclose determining a threshold quantity of attempts to optimistically perform a first transaction that is inversely proportional to a likelihood of conflict arising from the first transaction operating on a same memory location as a second transaction the likelihood of conflict corresponding to an expected workload of the first transaction and/or a workload at a database at which the first transaction is being performed, the expected workload of the first transaction corresponding to an expected quantity of cache lines accessed by the first transaction, the workload at the database corresponding to a quantity of cache lines accessed to perform a plurality of transactions at the database.
In the same field of endeavor, Bhattacharjee discloses determining a threshold quantity of attempts to optimistically perform a first transaction that is inversely proportional to a likelihood of conflict arising from the first transaction operating on a same memory location as a second transaction the likelihood of conflict corresponding to an expected workload of the first transaction and/or a workload at a database at which the first transaction is being performed (Bhattacharjee discloses concurrency control utilizes a locking mechanism (one or more locks) to guarantee that threads have exclusive access to shared data for a critical section of code execution. Typically, a thread acquires the lock, executes its critical section of code, and releases the lock. The transactionally protected region is identified by a BEGIN and an END clause and pre-defined criteria or threshold. A determination is made as to whether or not a transaction was aborted (e.g., due to conflict, exceeding transaction memory footprint, and/or etc.). If the transaction was aborted, then at step 312, statistics relating to the transaction's failure and the number of reattempts are collected, and based on the collected statistics, decide whether to reattempt (i.e., return to step 304) or fall back. As used herein, the terms "transaction" and "request" are used interchangeably, and the term "workload" refers to one or more transactions/ requests. The depth of the transaction (e.g., the number of operations), because as the depth of transaction increases, the likelihood of conflict also increases. For example, as the number of operations within a transaction increases, the likelihood that the HTM optimistic approach fails increases, and the number of re-attempts could be decreased, (see Bhattacharjee: Para. 0023-0035, 0040-0050 and 0079). This reads on the claim concepts of determining a threshold quantity of attempts to optimistically perform a first transaction that is inversely proportional to a likelihood of conflict arising from the first transaction operating on a same memory location as a second transaction the likelihood of conflict corresponding to an expected workload of the first transaction and/or a workload at a database at which the first transaction is being performed),
the expected workload of the first transaction corresponding to an expected quantity of cache lines accessed by the first transaction, the workload at the database corresponding to a quantity of cache lines accessed to perform a plurality of transactions at the database (Bhattacharjee discloses the time window itself may be adjusted and tuned based on the effectiveness of and expected fluctuation in the workloads. This adjustment may be performed manually by a user or automatically by a program based on a pre-defined criteria or threshold. The size of the data that is being accessed is larger than the size of the available transactional memory, for example, the amount of data to be read exceeds one megabyte of data. A time window size is selected for statistics collection. As used herein, the terms "transaction" and "request" are used interchangeably, and the term "workload" refers to one or more transactions/ requests. HTM 1020 may include read and write sets for transactions, which is a plurality of transactions at the database. The transaction successfully commits its data, all the stores in the write-set become globally visible in an atomic fashion, typically by writing the buffered data to a cache, (see Bhattacharjee: Para. 0029-0050 and 0079). This reads on the claim concepts of to continue of the expected workload of the first transaction corresponding to an expected quantity of cache lines accessed by the first transaction, the workload at the database corresponding to a quantity of cache lines accessed to perform a plurality of transactions at the database), and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line of Bradbury in order to have incorporated the data transaction processing in a concurrent, as disclosed by Bhattacharjee, since both of these mechanisms are directed to concurrency control in a concurrent system ensures the correct sequencing of the interactions or communications between different computational executions, and coordinates access to resources that are shared among executions. A thread acquires the lock, executes its critical section of code, and releases the lock. This approach is considered a pessimistic concurrency control approach. HTM is based on optimistic concurrency control in which transactions access the shared resources (read/write) without acquiring any locks. Transactional memory instead lets you designate sections of code as transactions. The transactional memory system (which can be implemented in hardware, software, or both) then attempts to give you the guarantee that any run of a program in which multiple threads execute transactions in parallel will be equivalent to a different run of the program in which the transactions all executed one after another, never at the same time. The transactional memory system does this by allowing transactions to execute in parallel and monitoring their access to transaction variables. If the system detects a conflict between two transactions' access to the same variable, it will cause one of them to abort and "fall back" to the beginning of the transaction it was running; it will then automatically restart the transaction, and the overall state of the system will be as if it had never started the earlier run. The transaction updates applied to the database if the validation is successful. The transaction timestamps are used and the write-sets and read-sets are maintained. The approach is an approach of concurrency control algorithms in which the transaction is delayed if there is a conflict with each other at some point of time in the future. It locks the database's record for update access and other users can only access record as readonly or have to wait for a record to be 'unlocked'. Programming an app with a pessimistic concurrency approach can be more complicated and complex in managing because of deadlocks' risk. A transaction is executed without any problems of restriction until transaction is committed. Concurrency Control is the management procedure that is required for controlling concurrent execution of the operations that take place on a database. Incorporating the teachings of Bhattacharjee into Bradbury would produce a given request to access shared data in the concurrent system is receive. Based on the collected runtime statistics, the number of reattempts the given request can make to access the shared data prior to access control being switched from a hardware transactional memory to a locking mechanism is adaptively determined, as disclosed by Bhattacharjee, (see Abstract).  
However, Bradbury and Bhattacharjee do not appear to specifically disclose in response to failing to successfully perform the first transaction after the threshold quantity of attempts to optimistically perform the first transaction, determining, based at least on the first transaction being a legal operation and the database having sufficient capacity to support the performance of the first transaction, to continue to optimistically perform the first transaction for another threshold quantity of attempts.
In the same field of endeavor, Vermeulen discloses in response to failing to successfully perform the first transaction after the threshold quantity of attempts to optimistically perform the first transaction (Vermeulen discloses If the commit criteria were not met, the committer node may abort the state transition (failed due to some reason). The conflict detector to be greater than a threshold), the requested transaction 1516 may instead be rejected or aborted in the depicted embodiment. This type of approach to concurrency control may be deemed optimistic in that decisions as to whether to proceed with a set of writes of a transaction may be made initially under the optimistic assumption that read-write conflicts are unlikely. Committed transaction log records may also be referred to herein as commit records, (see Vermeulen: Col. 21 lines 1-67, Col. 32 lines 1-67, Col. 35 lines 1-67 and Col. 46 lines 1-67). This reads on the claim concepts of in response to failing to successfully perform the first transaction after the threshold quantity of attempts to optimistically perform the first transaction), 
determining, based at least on the first transaction being a legal operation and the database having sufficient capacity to support the performance of the first transaction, to continue to optimistically perform the first transaction for another threshold quantity of attempts (Vermeulen discloses the commit may be deemed successful, and the requesting client may be notified in some embodiments regarding the commit completion. A threshold number of replicas may have to be stored before the transaction T1's commit is complete. Service's conflict detector may receive a transaction request descriptor of transaction T1, e.g., indicating a conflict check delimiter, a read set, and a write set comprising one or more writes to respective locations at one or more data stores for which a persistent change log has been established by the logging service. The conflict check delimiter may indicate a committed state of one or more source data stores from which the results of the reads of the transaction were obtained, and may therefore serve as a committed state identifier. Such retries may be attempted some threshold number of times before one of the attempts succeeds, or before the end-user on whose behalf the transaction is being requested is informed that the transaction failed, (see Vermeulen: Col. 39 lines 1-67 and Col. 63 lines 1-67). This reads on the claim concepts of determining, based at least on the first transaction being a legal operation and the database having sufficient capacity to support the performance of the first transaction, to continue to optimistically perform the first transaction for another threshold quantity of attempts).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line of Bradbury and Bhattacharjee in order to have incorporated another threshold quantity of attempts, as disclosed by Vermeulen, since both of these mechanisms are directed to some traditional techniques for managing state information may involve locking the state information to implement application state changes in a consistent manner. Unfortunately, the locking mechanisms used for application state and/or data can themselves often become performance bottlenecks as the application increases in size and complexity. Other techniques may avoid locking, but may have to pause normal operations to propagate changed state information among the application's components. Such "stop-the-world" periods may be problematic, however, especially for latency-sensitive applications that are used for mission-critical workloads by hundreds or thousands of customers spread in different time zones across the world.  Thresholds that change in a transaction monitoring system generate alerts for investigation. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources. Also, in order to maintain record locks, a persistent connection to the database server is required. Because this is not the case in an optimistic concurrency model, connections to the server are free to serve a larger number of clients in less time. A transaction is a logical unit of database processing that includes one or more database access operations such as an insertion, deletion, modification, and retrieval. The concurrency control is the process to maintain the data where there are multiple resources or users are accessing the data element and performing the database operations. There are several enterprise systems such as banking, ticket booking, and traffic light systems that use a shared database as part of the data store associated with concurrent transactions. There is a chance of conflict for these transactions and resulting data inconsistency. Incorporating the teachings of Vermeulen into Bradbury and Bhattacharjee would produce in response to a read request directed to a first data store of a storage group, a state transition indicator is identified, corresponding to a modification that has been applied at the data store before a response to the read is prepared. A read descriptor that includes the state transition indicator and read repeatability verification metadata is prepared, as disclosed by Vermeulen, (see Abstract).      
However, Bradbury, Bhattacharjee and Vermeulen do not appear to specifically disclose determining, based at least on the first transaction being an illegal operation and/or the database lacking sufficient capacity to support the performance of the first transaction, to perform the first transaction in a fallback mode that includes acquiring the lock to prevent the second transaction from accessing the same memory location as the first transaction.
In the same field of endeavor, Calciu discloses determining, based at least on the first transaction being an illegal operation and/or the database lacking sufficient capacity to support the performance of the first transaction, to perform the first transaction in a fallback mode that includes acquiring the lock to prevent the second transaction from accessing the same memory location as the first transaction (Calciu discloses a transactional memory paradigm in a parallel programming environment, transactions are handled using a succeed-or-fail. If the transaction 110 was aborted for another reason, such as due to an illegal instruction, a capacity overflow, or a cache associativity overflow due to irregular memory access patterns, abort handler component 130 may be operative to determine that execution component 114 should proceed directly to the software phase, (see Calciu: Para. 0014-0018m, 0035 and 0047). The transaction management module includes first hardware phase and second hardware phase. The hardware transactional memory while ensuring forward progress for handled transactions by using software transactional memory as a fallback. Transaction management module 106 may utilize a global lock 112 in order to enable the concurrent execution of a software transaction and one or more hardware transactions. Check global lock 112 prior to each execution of the transaction 110 during the first hardware phase and/or the second hardware phase, (see Calciu: Para. 0024 and 0027-0033). This reads on the claim concepts of determining, based at least on the first transaction being an illegal operation and/or the database lacking sufficient capacity to support the performance of the first transaction, to perform the first transaction in a fallback mode that includes acquiring the lock to prevent the second transaction from accessing the same memory location as the first transaction), and    
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line with threshold of Bradbury, Bhattacharjee and Vermeulen in order to have incorporated memory management, as disclosed by Calciu, since both of these mechanisms are directed to a transactional memory paradigm may be employed to manage synchronized memory access by threads corresponding to parallel programs. According to a transactional memory approach, threads can speculatively execute transactions without altering the contents of shared memory locations until the transactions subsequently commit. If a conflict is detected between two transactions, one of the transactions may be aborted so that the other transaction can commit, at which time the committed transaction may alter the contents of the shared memory locations. Transaction Processing is a logical technique of unit processing that involves one or a collection of database access operations. All kinds of database access operation that are detained between the launch and finish transaction statements are measured to be a single logical transaction. During this transaction in the server, the database remains inconsistent. Simply once the database is dedicated/committed then the state is altered from one consistent one to another state. Transaction processing as a means of distributing information processing up to distinct, inseparable operations that are denoted as transactions that either complete or fail as a whole. This transaction should not be in a transitional or, partial state. A type of concurrency control techniques that works on the validation rules and time-stamps. It is also known as the optimistic concurrency control technique. The concurrent transaction process starts with T1 with a reading operation as Read (A) where A is the numeric data element in the database. In the next step, the transaction T2 also reads the same data variable A after some time. Transaction T2 performs an arithmetic operation by subtracting constant value 40 from the variable A. It is represented as A=A-40 in the transaction table. The next step is a read operation on transaction T2 where it’s reading another numerical value of variable B as the Read(B). The protocol associated with three phases for managing concurrent transactions such as read phase, validation phase, and write phase. Incorporating the teachings of Calciu into Bradbury, Bhattacharjee and Vermeulen would produce techniques for improved transactional memory management are described, as disclosed by Calciu, (see Abstract).
Regarding dependent claim(s) 3, the combination of Bradbury, Bhattacharjee, Vermeulen and Calciu discloses the system as in claims 1. Bradbury further discloses further comprising: in response to determining to perform the first transaction in the fallback mode, aborting an optimistic performance of a plurality of concurrent transactions (Bradbury discloses a plurality of transactions may attempt to access memory locations in the same cache lines. For example, the first transaction 112, and second transaction 114 may attempt to access the same cache lines. The interaction between a non-transactional stores with a transaction that has read that address must also be explored. These are issues of the database concept isolation, (see Bradbury: Para. 0099, 0160- 0168, 0225, 0237-0251 and FIG. 3, 4 & 11). Optimistic concurrency do not lock a row when reading it. When a user wants to update a row, the application must determine whether another user has changed the row since it was read. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources, (see Bradbury: Para. 0091- 0098, 0116, 0126, 0142-0147 and 0215-0248). The requesting transaction and the second/plurality transaction are therefore incompatible and the requesting transaction may not use the requested cache line without aborting the second/plurality transaction. The requirement of providing a fall back path for aborted Transaction Execution (TX) transactions can be onerous. Many transactions operating on shared data structures are expected to be short, touch only a few distinct memory locations, (see Bradbury: Para. 0093-0117 and 0218 and 0249). If transaction operation cannot be completed, Transaction must be aborted and Changes to database must be rolled back. Recovery transactions are based on the atomic transaction property. All portions of a transaction must be treated as a single logical unit of work. This reads on the claim concept of in response to determining to perform the first transaction in the fall back mode, aborting an optimistic performance of a plurality of concurrent transactions). 
Regarding dependent claim(s) 8, the combination of Bradbury, Bhattacharjee, Vermeulen and Calciu discloses the system as in claims 1. Bradbury further discloses wherein the threshold quantity of attempts to optimistically perform the first transaction is further determined based at least on a quantity of available computational resources at the database (Bradbury discloses the architecture provides no guarantee of the amount of resources available to do transactional execution. The cache line may include a manageable unit of data that reflects a fixed amount of data within the memory subsystem. With a traditional policy, if a transaction is reading a cache line while another transaction is writing the same cache line, only one of the transactions may be running at the same time, or one of the transactions may be aborted, (see Bradbury: Para. 0087, 0093, 0127, 0184 and 0205-0207). The two problems of store bandwidth and transactional memory store handling can both be addressed with the gathering store cache. Counter is implemented, which triggers a transaction abort when a threshold is met. If no entry exists, a new entry is written into the queue, and if the number of free entries falls under a threshold, the oldest entries are written back to the L2 1468 and L3 1472 caches. These Threshold values act as checkpoints and help in monitoring the collected data. Threshold model is any model where a threshold value, or set of threshold values, is used to distinguish ranges of values where the behavior predicted by the model varies in some important way. The processor then attempts to commit the transactional execution. A plurality of transactions may attempt to access memory locations in the same cache lines. For example, the first transaction 112, and second transaction 114 may attempt to access the same cache lines. The first transaction and the second transaction opt-in to a transaction potential conflict check. The transaction potential conflict check determines if the first transaction and the second transaction are in a conflicting coherent state. The conflicting coherent state occurs when the first transaction is modifying the cache line used by the second transaction. The first transaction is allowed access to the cache line without aborting the second transaction in response to a determination that the first transaction and the second transaction are compatible from the transaction potential conflict check. Optimistic concurrency do not lock a row when reading it. When a user wants to update a row, the application must determine whether another user has changed the row since it was read. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources, (see Bradbury: Para. 0091- 0098, 0116, 0126, 0142-0147, 0215-0248 and FIG. 3, 4 & 11). This reads on the claim concept of wherein the threshold quantity of attempts to optimistically perform the first transaction is further determined based at least on a quantity of available computational resources at the database). 
Regarding dependent claim(s) 9, the combination of Bradbury, Bhattacharjee, Vermeulen and Calciu discloses the system as in claims 1. Bradbury further discloses wherein the first transaction is optimistically performed for a larger threshold quantity of attempts based at least on the likelihood of conflict being low, and wherein the first transaction is optimistically performed for a smaller threshold quantity of attempts based at least on the likelihood of conflict being high (Bradbury discloses shared memory continues to grow significantly to support growing workload capacity demand. The increasing number of CPUs cooperating to process the same workloads puts a significant burden on software scalability; for example, shared queues or data-structures protected by traditional semaphores become hot spots and lead to sub-linear n-way scaling curves. These Threshold values act as checkpoints and help in monitoring the collected data. Threshold model is any model where a threshold value, or set of threshold values, is used to distinguish ranges of values where the behavior predicted by the model varies in some important way. The processor then attempts to commit the transactional execution. A plurality of transactions may attempt to access memory locations in the same cache lines. For example, the first transaction 112, and second transaction 114 may attempt to access the same cache lines. The first transaction and the second transaction opt-in to a transaction potential conflict check. The transaction potential conflict check determines if the first transaction and the second transaction are in a conflicting coherent state. The conflicting coherent state occurs when the first transaction is modifying the cache line used by the second transaction. The first transaction is allowed access to the cache line without aborting the second transaction in response to a determination that the first transaction and the second transaction are compatible from the transaction potential conflict check. Optimistic concurrency do not lock a row when reading it. When a user wants to update a row, the application must determine whether another user has changed the row since it was read. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources. Threshold can be associated with Data identifiers over a range of values. The lower and upper threshold equal the lowest and highest input values {data dependent). General use case, Determine the relative suitability of the cells for deer within a dataset. The input values corresponding to the Lower threshold are assigned to from scale. Input values corresponding to the Upper threshold are assigned to the scale, with all other input values being assigned the appropriate evaluation values between the thresholds. Data processing, and aggregate components, the percentage of busy time to complete workload operations over a period of time. For example, the percentage of time for the network processing or data processing components to process 1/0 request or for an aggregate to fulfill a read or write request. Finally, the late detection of conflicts can increase the likelihood of forward progress. Thresholds are defined values that determine if a statistic is above, below, or within a normal range on your network. The likelihood is measures the goodness of fit of a model to a sample of data for given values of the unknown parameters, (see Bradbury: Para. 0091- 0104 0116, 0126, 0142- 0147, 0189 and 0215-0248). This reads on the claim concept of wherein the first transaction is optimistically performed for a larger threshold quantity of attempts based at least on the likelihood of conflict being low, and wherein the first transaction is optimistically performed for a smaller threshold quantity of attempts based at least on the likelihood of conflict being high).
Regarding dependent claim(s) 10, the combination of Bradbury, Bhattacharjee, Vermeulen and Calciu discloses the system as in claims 1. Bradbury further discloses wherein the optimistic performance of the first transaction further includes responding to the conflict between the first transaction and the second transaction by at least aborting the first transaction and the second transaction, and rolling back the first transaction and the second transaction by at least reversing one or more changes applied to the data stored in the database as a result of performing the first transaction and the second transaction (Bradbury discloses an optimistic system executes transactions in parallel, checking for conflicts only when a transaction commits. A pessimistic system checks for conflicts at each load and store. If two transactions are involved in a Write-After- Read dependency, then that dependency is detected immediately in pessimistic conflict detection. However, in optimistic conflict detection such conflicts are not detected until the writer commits. An optimistic concurrency control method is also known as validation or certification methods. No checking is done while the transaction is executing. The optimistic method does not require locking or timestamping techniques. Instead, a transaction is executed without restrictions until it is committed, (see Bradbury: Para. 0091, 0092 and 0170-098). Transactional aborts never cause functional failures and only affect performance. Instruction takes an operand that provides a relative offset to the fall back instruction address. This requires that the program support a fall back path to perform the same operation non-transactionally, e.g., by using traditional locking schemes. The system controller is configured to receive a first request from a first transaction to access a cache line. A first request is received from a first transaction to access a cache line. The system controller is configured to determine that the cache line is used by a second transaction. The system controller is configured to determine that the first transaction and the second transaction have opt-in to a transaction potential conflict check. Databases commonly provide timestamp functionality that can be used to identify the date and time when the record was last updated. Using this technique, a timestamp column is included in the table definition, (see Bradbury: Para. 0032-0036 0055-0058, 0094-0114, 0217, 0218, 0237-0249 and FIG. 1-11). A plurality of transactions may attempt to access memory locations in the same cache lines. For example, the first transaction 112, and second transaction 114 may attempt to access the same cache lines. The cache including L1 cache 115, L2 cache 118, or the shared cache. More than two transactions can be considered friendly transactions, and be able to access cache lines concurrently, (see Bradbury: Para. 0091-0098, 0116, 0126, 0142-0147 and 0215-0248). Abort: Rollback is equally easy: because the write set is contained within the local caches, these lines can be invalidated, then clear W 1338 and R 1332 bits and the store buffer. The store buffer allows W lines to be found to invalidate without the need to search the cache. A rollback is an operation which returns the database to some previous state. Rollbacks are important for database integrity, because they mean that the database can be restored to a clean copy even after erroneous operations are performed, (see Bradbury: Para. 0188-0196 and 0207). This reads the claim concept of wherein the optimistic performance of the first transaction further includes responding to the conflict between the first transaction and the second transaction by at least aborting the first transaction and the second transaction, and rolling back the first transaction and the second transaction by at least reversing one or more changes applied to the data stored in the database as a result of performing the first transaction and the second transaction).
Regarding independent claim 11, (drawn method): claim 11 is method claims respectively that correspond to system of claim 1. Therefore, 11 is rejected for at least the same reasons as the system of 1.
Regarding claim 13, (drawn method): claim 13 is method claims respectively that correspond to system of claim 3. Therefore, 13 is rejected for at least the same reasons as the system of 3.
Regarding claim 18, (drawn method): claim 18 is method claims respectively that correspond to system of claim 8. Therefore, 18 is rejected for at least the same reasons as the system of 8.
Regarding claim 19, (drawn method): claim 19 is method claims respectively that correspond to system of claim 10. Therefore, 19 is rejected for at least the same reasons as the system of 10.
Regarding independent claim(s) 20, Bradbury discloses a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising (Bradbury discloses the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. Process of managing simultaneous execution of transactions in a shared database, is known as concurrency control. Basically, concurrency control ensures that correct results for concurrent operations are generated, while getting those results as quickly as possible. A set of logically related operations is known as transaction. Read operations Read (A) or R (A) reads the value of A from the database and stores it in a buffer in main memory. Write operation Write (A) or W (A) writes the value back to the database from buffer. Each such processor of a multiprocessor computer system (processor) may include individual or shared caches, memory interfaces, system bus and address translation mechanism. One or more transactions to access shared memory locations through the cache subsystem by assigning specific tokens to one or more transactions. Executing each portion of a stream of program instructions as a transaction for reliability, a computer system configured to support transactional execution mode processing may be provided, (see Bradbury: Para. 0025-0036, 0093, 0258-0260 and FIG. 1-11). This reads on the claim concept of a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising):
the optimistic performance of the first transaction includes performing the first transaction without acquiring a lock to prevent a second transaction from accessing the same memory location as the first transaction (Bradbury discloses the two problems of store bandwidth and transactional memory store handling can both be addressed with the gathering store cache. Counter is implemented, which triggers a transaction abort when a threshold is met. If no entry exists, a new entry is written into the queue, and if the number of free entries falls under a threshold, the oldest entries are written back to the L2 1468 and L3 1472 caches. These Threshold values act as checkpoints and help in monitoring the collected data. Threshold model is any model where a threshold value, or set of threshold values, is used to distinguish ranges of values where the behavior predicted by the model varies in some important way. The processor then attempts to commit the transactional execution. A plurality of transactions may attempt to access memory locations in the same cache lines. For example, the first transaction 112, and second transaction 114 may attempt to access the same cache lines. The interaction between a non-transactional stores with a transaction that has read that address must also be explored. These are issues of the database concept isolation. All operations of a transaction must be completed. If not, the transaction is aborted. Data used during transaction cannot be used by second transaction until the first is completed. Ensures that the schedule for the concurrent execution of several transactions should yield consistent results, (see Bradbury: Para. 0099, 0160-0168, 0225, 0237-0251 and FIG. 3, 4 & 11). An optimistic system executes transactions in parallel, checking for conflicts only when a transaction commits. A pessimistic system checks for conflicts at each load and store. If two transactions are involved in a Write-After-Read dependency, then that dependency is detected immediately in pessimistic conflict detection. However, in optimistic conflict detection such conflicts are not detected until the writer commits. An optimistic concurrency control method is also known as validation or certification methods. No checking is done while the transaction is executing. The optimistic method does not require locking or timestamping techniques. Instead, a transaction is executed without restrictions until it is committed, (see Bradbury: Para. 0091, 0092 and 0170-098). This reads on the claim concept of the optimistic performance of the first transaction includes performing the first transaction without acquiring a lock to prevent a second transaction from accessing the same memory location as the first transaction);
optimistically performing the first transaction including by tracking one or more cache lines accessed by the first transaction and detecting, based at least on the second transaction writing to a cache line accessed by the first transaction, a conflict between the first transaction and the second transaction (Bradbury discloses a plurality of transactions may attempt to access memory locations in the same cache lines. For example, the first transaction 112, and second transaction 114 may attempt to access the same cache lines. The cache lines accessed by the first transaction 112 and the second transaction 114 may be within any cache level including L1 cache 115, L2 cache 118, or the shared cache. More than two transactions can be considered friendly transactions, and be able to access cache lines concurrently. A first transaction may be the transaction requesting to access an owned cache line including a second transaction, which may be the ongoing transaction that currently has ownership of the cache line and is actively accessing it. The main implementation components of one such transactional memory facility are a transaction-backup register file for holding pre-transaction GR (general register) content, a cache directory to track the cache lines accessed during the transaction, a store cache to buffer stores until the transaction end. The first transaction and the second transaction opt-in to a transaction potential conflict check. The transaction potential conflict check determines if the first transaction and the second transaction are in a conflicting coherent state. The conflicting coherent state occurs when the first transaction is modifying the cache line used by the second transaction. The first transaction is allowed access to the cache line without aborting the second transaction in response to a determination that the first transaction and the second transaction are compatible from the transaction potential conflict check. Optimistic concurrency do not lock a row when reading it. When a user wants to update a row, the application must determine whether another user has changed the row since it was read. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources, (see Bradbury: Para. 0091-0098, 0116, 0126, 0142-0147 and 0215-0248). This reads on the claim concept of optimistically performing the first transaction including by tracking one or more cache lines accessed by the first transaction and detecting, based at least on the second transaction writing to a cache line accessed by the first transaction, a conflict between the first transaction and the second transaction); and
However, Bradbury does not appear to specifically disclose determining a threshold quantity of attempts to optimistically perform a first transaction that is inversely proportional to a likelihood of conflict arising from the first transaction operating on a same memory location as a second transaction the likelihood of conflict corresponding to an expected workload of the first transaction and/or a workload at a database at which the first transaction is being performed, the expected workload of the first transaction corresponding to an expected quantity of cache lines accessed by the first transaction, the workload at the database corresponding to a quantity of cache lines accessed to perform a plurality of transactions at the database.
In the same field of endeavor, Bhattacharjee discloses determining a threshold quantity of attempts to optimistically perform a first transaction that is inversely proportional to a likelihood of conflict arising from the first transaction operating on a same memory location as a second transaction the likelihood of conflict corresponding to an expected workload of the first transaction and/or a workload at a database at which the first transaction is being performed (Bhattacharjee discloses concurrency control utilizes a locking mechanism (one or more locks) to guarantee that threads have exclusive access to shared data for a critical section of code execution. Typically, a thread acquires the lock, executes its critical section of code, and releases the lock. The transactionally protected region is identified by a BEGIN and an END clause and pre-defined criteria or threshold. A determination is made as to whether or not a transaction was aborted (e.g., due to conflict, exceeding transaction memory footprint, and/or etc.). If the transaction was aborted, then at step 312, statistics relating to the transaction's failure and the number of reattempts are collected, and based on the collected statistics, decide whether to reattempt (i.e., return to step 304) or fall back. As used herein, the terms "transaction" and "request" are used interchangeably, and the term "workload" refers to one or more transactions/ requests. The depth of the transaction (e.g., the number of operations), because as the depth of transaction increases, the likelihood of conflict also increases. For example, as the number of operations within a transaction increases, the likelihood that the HTM optimistic approach fails increases, and the number of re-attempts could be decreased, (see Bhattacharjee: Para. 0023-0035, 0040-0050 and 0079). This reads on the claim concepts of determining a threshold quantity of attempts to optimistically perform a first transaction that is inversely proportional to a likelihood of conflict arising from the first transaction operating on a same memory location as a second transaction the likelihood of conflict corresponding to an expected workload of the first transaction and/or a workload at a database at which the first transaction is being performed),
the expected workload of the first transaction corresponding to an expected quantity of cache lines accessed by the first transaction, the workload at the database corresponding to a quantity of cache lines accessed to perform a plurality of transactions at the database (Bhattacharjee discloses the time window itself may be adjusted and tuned based on the effectiveness of and expected fluctuation in the workloads. This adjustment may be performed manually by a user or automatically by a program based on a pre-defined criteria or threshold. The size of the data that is being accessed is larger than the size of the available transactional memory, for example, the amount of data to be read exceeds one megabyte of data. A time window size is selected for statistics collection. As used herein, the terms "transaction" and "request" are used interchangeably, and the term "workload" refers to one or more transactions/requests. HTM 1020 may include read and write sets for transactions, which is a plurality of transactions at the database. The transaction successfully commits its data, all the stores in the write-set become globally visible in an atomic fashion, typically by writing the buffered data to a cache, (see Bhattacharjee: Para. 0029-0050 and 0079). This reads on the claim concepts of to continue of the expected workload of the first transaction corresponding to an expected quantity of cache lines accessed by the first transaction, the workload at the database corresponding to a quantity of cache lines accessed to perform a plurality of transactions at the database), and  
   Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line of Bradbury in order to have incorporated the data transaction processing in a concurrent, as disclosed by Bhattacharjee, since both of these mechanisms are directed to concurrency control in a concurrent system ensures the correct sequencing of the interactions or communications between different computational executions, and coordinates access to resources that are shared among executions. A thread acquires the lock, executes its critical section of code, and releases the lock. This approach is considered a pessimistic concurrency control approach. HTM is based on optimistic concurrency control in which transactions access the shared resources (read/write) without acquiring any locks. Transactional memory instead lets you designate sections of code as transactions. The transactional memory system (which can be implemented in hardware, software, or both) then attempts to give you the guarantee that any run of a program in which multiple threads execute transactions in parallel will be equivalent to a different run of the program in which the transactions all executed one after another, never at the same time. The transactional memory system does this by allowing transactions to execute in parallel and monitoring their access to transaction variables. If the system detects a conflict between two transactions' access to the same variable, it will cause one of them to abort and "fall back" to the beginning of the transaction it was running; it will then automatically restart the transaction, and the overall state of the system will be as if it had never started the earlier run. The transaction updates applied to the database if the validation is successful. The transaction timestamps are used and the write-sets and read-sets are maintained. The approach is an approach of concurrency control algorithms in which the transaction is delayed if there is a conflict with each other at some point of time in the future. It locks the database's record for update access and other users can only access record as readonly or have to wait for a record to be 'unlocked'. Programming an app with a pessimistic concurrency approach can be more complicated and complex in managing because of deadlocks' risk. A transaction is executed without any problems of restriction until transaction is committed. Concurrency Control is the management procedure that is required for controlling concurrent execution of the operations that take place on a database. Incorporating the teachings of Bhattacharjee into Bradbury would produce a given request to access shared data in the concurrent system is receive. Based on the collected runtime statistics, the number of reattempts the given request can make to access the shared data prior to access control being switched from a hardware transactional memory to a locking mechanism is adaptively determined, as disclosed by Bhattacharjee, (see Abstract).  
However, Bradbury and Bhattacharjee do not appear to specifically disclose in response to failing to successfully perform the first transaction after the threshold quantity of attempts to optimistically perform the first transaction, determining, based at least on the first transaction being a legal operation and the database having sufficient capacity to support the performance of the first transaction, to continue to optimistically perform the first transaction for another threshold quantity of attempts. 
In the same field of endeavor, Vermeulen discloses in response to failing to successfully perform the first transaction after the threshold quantity of attempts to optimistically perform the first transaction (Vermeulen discloses If the commit criteria were not met, the committer node may abort the state transition (failed due to some reason). The conflict detector to be greater than a threshold), the requested transaction 1516 may instead be rejected or aborted in the depicted embodiment. This type of approach to concurrency control may be deemed optimistic in that decisions as to whether to proceed with a set of writes of a transaction may be made initially under the optimistic assumption that read-write conflicts are unlikely. Committed transaction log records may also be referred to herein as commit records, (see Vermeulen: Col. 21 lines 1-67, Col. 32 lines 1-67, Col. 35 lines 1-67 and Col. 46 lines 1-67). This reads on the claim concepts in response to failing to successfully perform the first transaction after the threshold quantity of attempts to optimistically perform the first transaction), 
determining, based at least on the first transaction being a legal operation and the database having sufficient capacity to support the performance of the first transaction, to continue to optimistically perform the first transaction for another threshold quantity of attempts (Vermeulen discloses the commit may be deemed successful, and the requesting client may be notified in some embodiments regarding the commit completion. A threshold number of replicas may have to be stored before the transaction T1's commit is complete. Service's conflict detector may receive a transaction request descriptor of transaction T1, e.g., indicating a conflict check delimiter, a read set, and a write set comprising one or more writes to respective locations at one or more data stores for which a persistent change log has been established by the logging service. The conflict check delimiter may indicate a committed state of one or more source data stores from which the results of the reads of the transaction were obtained, and may therefore serve as a committed state identifier. Such retries may be attempted some threshold number of times before one of the attempts succeeds, or before the end-user on whose behalf the transaction is being requested is informed that the transaction failed, (see Vermeulen: Col. 39 lines 1-67 and Col. 63 lines 1-67). This reads on the claim concepts of determining, based at least on the first transaction being a legal operation and the database having sufficient capacity to support the performance of the first transaction, to continue to optimistically perform the first transaction for another threshold quantity of attempts). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line of Bradbury and Bhattacharjee in order to have incorporated another threshold quantity of attempts, as disclosed by Vermeulen, since both of these mechanisms are directed to some traditional techniques for managing state information may involve locking the state information to implement application state changes in a consistent manner. Unfortunately, the locking mechanisms used for application state and/or data can themselves often become performance bottlenecks as the application increases in size and complexity. Other techniques may avoid locking, but may have to pause normal operations to propagate changed state information among the application's components. Such "stop-the-world" periods may be problematic, however, especially for latency-sensitive applications that are used for mission-critical workloads by hundreds or thousands of customers spread in different time zones across the world.  Thresholds that change in a transaction monitoring system generate alerts for investigation. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources. Also, in order to maintain record locks, a persistent connection to the database server is required. Because this is not the case in an optimistic concurrency model, connections to the server are free to serve a larger number of clients in less time. A transaction is a logical unit of database processing that includes one or more database access operations such as an insertion, deletion, modification, and retrieval. The concurrency control is the process to maintain the data where there are multiple resources or users are accessing the data element and performing the database operations. There are several enterprise systems such as banking, ticket booking, and traffic light systems that use a shared database as part of the data store associated with concurrent transactions. There is a chance of conflict for these transactions and resulting data inconsistency. Incorporating the teachings of Vermeulen into Bradbury and Bhattacharjee would produce in response to a read request directed to a first data store of a storage group, a state transition indicator is identified, corresponding to a modification that has been applied at the data store before a response to the read is prepared. A read descriptor that includes the state transition indicator and read repeatability verification metadata is prepared, as disclosed by Vermeulen, (see Abstract).      
However, Bradbury, Bhattacharjee and Vermeulen do not appear to specifically disclose determining, based at least on the first transaction being an illegal operation and/or the database lacking sufficient capacity to support the performance of the first transaction, to perform the first transaction in a fallback mode that includes acquiring the lock to prevent the second transaction from accessing the same memory location as the first transaction.
In the same field of endeavor, Calciu discloses determining, based at least on the first transaction being an illegal operation and/or the database lacking sufficient capacity to support the performance of the first transaction, to perform the first transaction in a fallback mode that includes acquiring the lock to prevent the second transaction from accessing the same memory location as the first transaction (Calciu discloses a transactional memory paradigm in a parallel programming environment, transactions are handled using a succeed-or-fail. If the transaction 110 was aborted for another reason, such as due to an illegal instruction, a capacity overflow, or a cache associativity overflow due to irregular memory access patterns, abort handler component 130 may be operative to determine that execution component 114 should proceed directly to the software phase, (see Calciu: Para. 0014-0018m, 0035 and 0047). The transaction management module includes first hardware phase and second hardware phase. The hardware transactional memory while ensuring forward progress for handled transactions by using software transactional memory as a fallback. Transaction management module 106 may utilize a global lock 112 in order to enable the concurrent execution of a software transaction and one or more hardware transactions. Check global lock 112 prior to each execution of the transaction 110 during the first hardware phase and/or the second hardware phase, (see Calciu: Para. 0024 and 0027-0033). This reads on the claim concepts of determining, based at least on the first transaction being an illegal operation and/or the database lacking sufficient capacity to support the performance of the first transaction, to perform the first transaction in a fallback mode that includes acquiring the lock to prevent the second transaction from accessing the same memory location as the first transaction), and    
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line with threshold of Bradbury, Bhattacharjee and Vermeulen in order to have incorporated memory management, as disclosed by Calciu, since both of these mechanisms are directed to a transactional memory paradigm may be employed to manage synchronized memory access by threads corresponding to parallel programs. According to a transactional memory approach, threads can speculatively execute transactions without altering the contents of shared memory locations until the transactions subsequently commit. If a conflict is detected between two transactions, one of the transactions may be aborted so that the other transaction can commit, at which time the committed transaction may alter the contents of the shared memory locations. Transaction Processing is a logical technique of unit processing that involves one or a collection of database access operations. All kinds of database access operation that are detained between the launch and finish transaction statements are measured to be a single logical transaction. During this transaction in the server, the database remains inconsistent. Simply once the database is dedicated/committed then the state is altered from one consistent one to another state. Transaction processing as a means of distributing information processing up to distinct, inseparable operations that are denoted as transactions that either complete or fail as a whole. This transaction should not be in a transitional or, partial state. A type of concurrency control techniques that works on the validation rules and time-stamps. It is also known as the optimistic concurrency control technique. The concurrent transaction process starts with T1 with a reading operation as Read (A) where A is the numeric data element in the database. In the next step, the transaction T2 also reads the same data variable A after some time. Transaction T2 performs an arithmetic operation by subtracting constant value 40 from the variable A. It is represented as A=A-40 in the transaction table. The next step is a read operation on transaction T2 where it’s reading another numerical value of variable B as the Read(B). The protocol associated with three phases for managing concurrent transactions such as read phase, validation phase, and write phase. Incorporating the teachings of Calciu into Bradbury, Bhattacharjee and Vermeulen would produce techniques for improved transactional memory management are described, as disclosed by Vermeulen, (see Abstract).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 2017/0123992 A1, hereinafter Bradbury) in view of Bhattacharjee et al. (US 2016/0299798 A1, hereinafter Bhattacharjee), in view of Vermeulen et al. (US 10,303,795 B2, hereinafter Vermeulen) in view of Calciu et al. (US 2016/0371036 A1, hereinafter Calciu) and in view of Lomet et al. (US 2016/0110403 A1, hereinafter Lomet).
Regarding dependent claim(s) 5, the combination of Bradbury, Bhattacharjee, Vermeulen and Calciu discloses the system as in claims 1. However, Bradbury, Bhattacharjee, Vermeulen and Calciu do not appear to specifically disclose further comprising: determining, based at least on a metadata associated with the first transaction, the expected workload of the first transaction, the metadata associated with the first transaction identifying a type of queries associated with the first transaction, a type of data associated with the first transaction, and/or a quantity of data associated with the first transaction.
In the same field of endeavor, Lomet discloses determining, based at least on a metadata associated with the first transaction, the expected workload of the first transaction, the metadata associated with the first transaction identifying a type of queries associated with the first transaction, a type of data associated with the first transaction, and/or a quantity of data associated with the first transaction (Lomet discloses The recovery log buffers 214, 216 may be used to hold versions while they are accessed via the MVCC component 206, which stores version offsets 218 as part of its record metadata and requests them through the Version Manager 208 interface. TC 202 approves and mediates all updates, which allows it to cache and index the versions that are updated through it. To make this efficient, the TC 202 makes dual-use of both its recovery log buffers and its MVCC metadata table. A query of the timestamped database can provide a transaction consistent view of the database as it existed at a specified time. Such temporal queries can be of use in many computing scenarios. Two or more transactions including at least one transaction which may, at least potentially, access data updated by another one of the transactions. Thus the results generated by at least one of the conflicting transactions will depend on the order in which the transactions are performed. A transaction that does not commit is said to abort. Among the reasons a transaction might abort are that power might fail, a system might crash, a concurrency conflict with another transaction might arise, or a user (or his application program) might detect another error and explicitly abort. Components such as servers or database systems are often assigned an expected workload upon creation. Analysis of their performance compared to the workload that was expected is then conducted over time. The ACID properties are designed as principles of transaction-oriented database recovery. It can ensure that a database transaction is completed in a timely manner. A transaction is a single logical unit of work which accesses and possibly modifies the contents of a database. Transactions access data using read and write operations. In order to maintain consistency in a database, before and after the transaction, certain properties are followed. These are called ACID properties. Provides concurrent access to the database without locking the data, (see Lomet: Para. 0030-0042, 0055, 0079, 0083 and 0095-0097). This reads on the claim concept of determining, based at least on a metadata associated with the first transaction, the expected workload of the first transaction, the metadata associated with the first transaction identifying a type of queries associated with the first transaction, a type of data associated with the first transaction, and/or a quantity of data associated with the first transaction).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line of Bradbury, Bhattacharjee, Vermeulen and Calciu in order to have incorporated the analysis of performance compared to the workload, as disclosed by Lomet, since both of these mechanisms are directed to a transaction is a collection of operations that can execute and commit changes as long as a conflict is not present. When a conflict is detected, a transaction will revert to its initial state (prior to any changes) and will rerun until all conflicts are removed. Before a successful commit, the outcome of any operation is purely speculative inside a transaction. In contrast to lock-based synchronization where operations are serialized to prevent data corruption, transactions allow for additional parallelism as long as few operations attempt to modify a shared resource. The abstraction of atomicity in transactional memory requires a hardware mechanism to detect conflicts and undo any changes made to shared data. A lock free alternative for shared state concurrency is TM. It goes back to a well-known concept in computer science, transactions. The idea of concurrent, yet isolated operations is an established concept for database systems. M takes up this idea and applies it to shared state concurrency. While database transactions read and write on database rows, TM transactions read and write on state shared with other threads. The concept of TM can be implemented in various ways. Database provides a hardware implementation of TM, which extends CPU architectures by transactional components such as transactional caches and an extended instruction set. STM does not require any hardware changes and supports transaction handling entirely in software. Optimistic concurrency control delays the integrity checks of a transaction to its end. In case of a conflict, the transaction is aborted and gets restarted. When transactions are not long-running and do not conflict too often, optimistic concurrency control provides a very good performance with a negligible overhead of retries. Traditional transactions provide several guarantees, namely atomicity, consistency, isolation and durability. Concurrency control for transactions can either be pessimistic or optimistic. Pessimistic concurrency control forces conservative locking of resources and results in low transaction throughput. One of the biggest challenges in writing multi-threaded programs is to properly synchronize accesses to shared data in order to preserve correctness. This requires programmers to carefully analyze data accesses of each parallel thread and to use the appropriate synchronization primitives at critical sections where shared data is accessed. The most popular of such synchronization primitives are locks that allow only one thread to execute a particular code region at a time. Incorporating the teachings of Lomet into Bradbury, Bhattacharjee, Vermeulen and Calciu would produce a transaction engine includes a multi-version concurrency control (MVCC) module that accesses a latch-free hash table that includes respective hash table entries that include respective buckets of respective bucket items, as disclosed by Lomet, (see Abstract). 
Regarding claim 15, (drawn method): claim 15 is method claims respectively that correspond to system of claim 5. Therefore, 15 is rejected for at least the same reasons as the system of 5.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 2017 /0123992 A1, hereinafter Bradbury) in view of Bhattacharjee et al. (US 2016/0299798 A1, hereinafter Bhattacharjee), in view of Vermeulen et al. (US 10,303,795 B2, hereinafter Vermeulen) in view of Calciu et al. (US 2016/0371036 A1, hereinafter Calciu) in view of Lomet et al. (US 2016/0110403 A1, hereinafter Lomet) and in view of Lin et al. (US 2008/0172429 A1, hereinafter Lin). 
Regarding dependent claim(s) 6, the combination of Bradbury, Bhattacharjee, Vermeulen, Calciu and Lomet discloses the system as in claim 5. However, the combination of Bradbury, Bhattacharjee, Vermeulen, Calciu and Lomet do not appear to specifically disclose wherein the expected workload of the first transaction is determined to be higher based at least on the first transaction being associated with a scan-type query, complex datatypes, and/or a large quantity of data, and wherein the expected workload of the first transaction is determined to be lower based at least on the first transaction being associated with an equality-type query, simple datatypes, and/or a small quantity of data.
In the same field of endeavor, Lin discloses wherein the expected workload of the first transaction is determined to be higher based at least on the first transaction being associated with a scan-type query, complex datatypes, and/or a large quantity of data, and wherein the expected workload of the first transaction is determined to be lower based at least on the first transaction being associated with an equality-type query, simple datatypes, and/or a small quantity of data (Lin discloses to address these issues a transaction table is maintained for committed transactions (T1 and T2). The redo pass is a recovery pass where all log records encountered in the scan starting from the oldest active transaction pointed to by the recovery-checkpoint record until the end of the log are redone, regardless of the ending status of the transaction that the log record is part. A query for retrieving particular data (i.e., data records meeting the query condition) from the database table(s). The indices of these two thresholds in the thresholds array are stored in the segacct structure. A complex data type contains multiple values and provides access to its nested values, such as array and map. An array is an ordered collection of zero or more items. A map is an unordered collection of zero or more key-item pairs, where all keys are strings. The keys in a map must be unique. The key-item pairs are called fields. The keys are called field names, and the associated items are called field values. The requester calculates the highest of all the returned values (including its own local value) and sets this as the safe time stamp for the drop operation Simple data types represent a single value. A plurality of database servers sharing resources is described that comprises/workload: an input module for receiving user input for allocating resources shared amongst a plurality of database servers and establishing thresholds for utilization of resources at each database server; a monitoring module at each database server for monitoring local resource utilization at each database server and sending a request for balancing resources to a second database server when local resource utilization reaches an established threshold at a first database server; and a load balancing module for receiving the request for balancing resources and determining whether to adjust resources allocated to the first database server and the second database server in response to the request during transaction, (see Lin: Para. 0067, 0092-0098, 0121-0123 0137-0162, 0214-0222, 0306-0312 and 0369-0421). This reads on the claim concept of wherein the expected workload of the first transaction is determined to be higher based at least on the first transaction being associated with a scan-type query, complex datatypes, and/or a large quantity of data, and wherein the expected workload of the first transaction is determined to be lower based at least on the first transaction being associated with an equality-type query, simple datatypes, and/or a small quantity of data). This reads on the claim concept of wherein the expected workload of the first transaction is determined to be higher based at least on the first transaction being associated with a scan-type query, complex datatypes, and/or a large quantity of data, and wherein the expected workload of the first transaction is determined to be lower based at least on the first transaction being associated with an equality-type query, simple datatypes, and/or a small quantity of data).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line with analysis of performance compared to the workload of Bradbury, Bhattacharjee, Vermeulen, Calciu and Lomet in order to have incorporated the scan-type query/plan query/transaction queries, complex datatypes and simple datatypes, as disclosed by Lin, since both of these mechanisms are directed to determine the location and set up a directory where the captured workload will be stored. Before starting the workload capture, ensure that the directory is empty and has ample disk space to store the workload. If the directory runs out of disk space during a workload capture, the capture will stop. To estimate the amount of disk space that is required, you can run a test capture on your workload for a short duration (such as a few minutes) to extrapolate how much space you will need for a full capture. To avoid potential performance issues, you should also ensure that the target replay directory is mounted on a separate system. A workload can be replayed, the logical state of the application data on the replay system should be similar to that of the capture system when replay begins. The database be restarted before capturing the workload to ensure that ongoing and dependent transactions are allowed to be completed or rolled back before the capture begins. If the database is not restarted before the capture begins, transactions that are in progress or have yet to be committed will not be fully captured in the workload. Ongoing transactions will thus not be replayed properly, because only the part of the transaction whose calls were captured will be replayed. This may result in undesired replay divergence when the workload is replayed. Any subsequent transactions with dependencies on the incomplete transactions may also generate errors during replay. On a busy system, it is normal to see some replay divergence, but the replay can still be used to perform meaningful analysis of a system change if the diverged calls do not make up a significant portion of the replay in terms of DB time and other such key attributes. Complex types are nested data structures composed of primitive data types. These data structures can also be composed of other complex types. Array is a homogenous collection of elements of the same data type. These can be int, float, or any kind of string (string, char, varchar, etc.) or another complex type. The Array data type is quite similar to Java's array list which is a strongly typed list but also lets you nest the lists to create arrays. Map data types are key-value pairs. The Scan query can also be issued directly to Historical processes or streaming ingestion tasks. The Scan query currently supports ordering based on timestamp for non-legacy queries. The Scan query supports a legacy mode designed for protocol compatibility with the former scan-query contribute extension. In legacy mode you can expect the following behavior changes. Incorporating the teachings of Lin into Bradbury, Bhattacharjee, Vermeulen, Calciu and Lomet would produce resources shared amongst a plurality of database servers and establishing thresholds for utilization of resources at each database server; a monitoring module at each database server for monitoring local resource utilization at each database server, as disclosed by Lin, (see Abstract).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 2017 /0123992 A1, hereinafter Bradbury) in view of Bhattacharjee et al. (US 2016/0299798 A1, hereinafter Bhattacharjee), in view of Vermeulen et al. (US 10,303,795 B2, hereinafter Vermeulen) in view of Calciu et al. (US 2016/0371036 A1, hereinafter Calciu) and in view of Narayanan et al. (US 2006/0074970 A1, hereinafter Narayanan).
Regarding dependent claim(s) 7, the combination of Bradbury, Bhattacharjee, Vermeulen and Calciu discloses the system as in claim 1. However, the combination of Bradbury, Bhattacharjee, Vermeulen and Calciu do not appear to specifically disclose further comprising: determining the workload at the database, the workload at the database being determined based at least on an average runtime of transactions in the database, one or more datatypes of the data stored in the database, and/or a size of a dictionary associated with the data stored in the database.
In the same field of endeavor, Narayanan discloses determining the workload at the database, the workload at the database being determined based at least on an average runtime of transactions in the database, one or more datatypes of the data stored in the database, and/or a size of a dictionary associated with the data stored in the database (Narayanan discloses Database systems may run transactional workloads such as back-ends to e-commerce, banking, travel reservation systems, and the like. Database systems are very complex to manage and database management and administration is an extremely important yet difficult task. Database and storage systems are growing increasingly complex to manage. A data type or simply type is an attribute of data which tells the compiler or interpreter how the programmer intends to use the data, such as string. Higher-level events from a set of events and/or data. Such inference results in the construction of new events or actions from a set of observed events and/or stored event data. A stored procedure is a group of one or more database statements stored in the database's data dictionary and called from either a remote program, another stored procedure, or the command line. The prediction system may use a detailed, low-level tracing of a live database system running an application workload to monitor the performance of the current database. The amount of memory space/size available for data storage. Performance may be indicated as throughput and/or latency, which may be for all transactions, for a particular transaction type, and/or for an individual transaction, (see Narayanan: Para. 033-0046, 0049-0056, 0061-0078, 0088 0090, 0109-0115 0125-0138, 0145, 0146 and 0181). This reads on the claim concept of determining the workload at the database, the workload at the database being determined based at least on an average runtime of transactions in the database, one or more datatypes of the data stored in the database, and/or a size of a dictionary associated with the data stored in the database).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the transaction to access a cache line with analysis of performance compared to the workload of Bradbury, Bhattacharjee, Vermeulen and Calciu in order to have incorporated the, one or more datatypes of the data stored in the database, and/or a size of a dictionary, as disclosed by Narayanan, since both of these mechanisms are directed to the workload that is requested of the DBMS defines the demand. It is a combination of on line transactions, batch jobs, queries, and data warehousing analysis, utilities, and system commands directed through the system at any given time. Workload can fluctuate drastically from day to day, hour to hour, and even minute to minute. Sometimes workload can be predicted. The overall capability of the hardware and software to process data. It is a composite of 1/0 speed, CPU speed, parallel capabilities of the machine, the core of the DBMS, and the efficiency of the operating system and system software. The hardware and software tools at the disposal of the system are known as the resources of the system. Database performance is optimization. All types of systems can be optimized, but many database systems can perform query optimization primarily accomplished internal to the DBMS. Database performance can be defined as the optimization of resource use to increase throughput and minimize contention, enabling the largest possible workload to be processed. The memory capacity of a device is commonly expressed in bytes, kilobytes, megabytes, gigabytes or terabytes. A device's memory capacity can be obtained from either the operating system or motherboard. In most cases, the architecture of the motherboard of the device influences the memory capacity of the machine. Stored procedures are compiled and stored, whenever you call a procedure the response is quick. A database is, at its very basic level, a collection of tables. A table is just like what it sounds. It's a collection of rows and columns. All the information in a database is organized and structured in database tables. These tables are stored on the hard disk of the database server. The database tables are usually divided into columns and rows, just like a regular graphic table. In a database table, the columns specify the information category and the data type and the rows hold the actual information. This structure is chosen for its ease of use, it can be easily indexed, accessed or modified. Incorporating the teachings of Narayanan into Bradbury, Bhattacharjee, Vermeulen and Calciu would produce a prediction system may perform capacity planning for one or more resources of a database systems, such as by understanding how different workloads are using the system resources and/or predicting how the performance of the workloads will change when the hardware configuration of the resource is changed and/or when the workload changes, as disclosed by Narayanan, (see Abstract).
Regarding claim 17, (drawn method): claim 17 is method claims respectively that correspond to system of claim 7. Therefore, 17 is rejected for at least the same reasons as the system of 7.
	                                                Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims
above for the convenience of the applicant. Although the specified citations are representative of the
teachings in the art and are applied to the specific limitations within the individual claim, other passages
and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant
fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the examiner and the
additional related prior arts made of record that are considered pertinent to applicant's disclosure to
further show the general state of the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164